IN THE SUPREME COURT OF THE STATE OF DELAWARE

 ELLIS NIXON,                           §
                                        §   No. 96, 2022
       Defendant Below,                 §
       Appellant,                       §
                                        §   Court Below–Superior Court
       v.                               §   of the State of Delaware
                                        §
 STATE OF DELAWARE,                     §
                                        §   Cr. ID Nos. 2105000286 (N)
       Appellee.                        §               2104015665 (N)
                                        §               2105000006 (N)

                            Submitted: July 28, 2022
                            Decided:   August 2, 2022

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                   ORDER

      After consideration of the appellant’s brief filed under Supreme Court Rule

26(c), his attorney’s motion to withdraw, the State’s response, and the record on

appeal, it appears to the Court that:

      (1)    On December 8, 2021, the appellant, Ellis Nixon, resolved four sets of

criminal charges by pleading guilty to one count of stalking, two counts of contempt

of a domestic violence protection order, one count of terroristic threatening, and one

count of noncompliance with bond. Following a presentence investigation, the

Superior Court sentenced Nixon to an aggregate of seven years of Level V

incarceration, suspended after two years for decreasing levels of supervision. This

is Nixon’s direct appeal.
       (2)    Nixon’s counsel on appeal has filed a brief and a motion to withdraw

under Rule 26(c). Counsel asserts that, after a conscientious review of the entire

record and the law, she has concluded that this appeal is wholly without merit.

Nixon’s attorney informed Nixon of the provisions of Rule 26(c) and provided him

with a copy of the motion to withdraw and the accompanying brief. Counsel also

informed Nixon of his right to supplement his attorney’s presentation. Nixon has

not raised any issues for the Court’s consideration. The State has responded to the

position taken by Nixon’s counsel and has moved to affirm the Superior Court’s

judgment.

       (3)    The standard and scope of review applicable to the consideration of a

motion to withdraw and an accompanying brief under Rule 26(c) is twofold. First,

the Court must be satisfied that defense counsel has made a conscientious

examination of the record and the law for claims that could arguably be raised on

appeal. 1 Second, the Court must conduct its own review of the record and determine

whether the appeal is so totally devoid of at least arguably appealable issues that it

can be decided without an adversary presentation.2

       (4)    The Court has reviewed the record carefully and has concluded that

Nixon’s appeal is wholly without merit and devoid of any arguably appealable


1
  Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wis., 486 U.S. 429, 442
(1988); Anders v. California, 386 U.S. 738, 744 (1967).
2
  Penson, 488 U.S. at 81-82.

                                              2
issues. We also are satisfied that Nixon’s counsel has made a conscientious effort

to examine the record and the law and has properly determined that Nixon could not

raise a meritorious claim in this appeal.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. Counsel’s motion to withdraw is moot.

                                        BY THE COURT:


                                        /s/ Gary F. Traynor
                                        Justice




                                            3